John I. Purtle, Justice, dissenting. I think it would be helpful for an understanding of this dissent to set out the dates of the various notices and motions in chronological order. March 7, 1988. Timely notice of appeal was filed. March 30, 1988. Attorney for appellants contacted court reporter about amending the designation of record. April 11, 1988. Attorney wrote reporter designating less than the entire record. April 18, 1988. The court reporter received the letter of April 11, 1988. May 10, 1988. Points to be relied upon were mailed to appellees. May 31, 1988. Motion for extension of time to complete the record filed. June 13,1988. Motion to dismiss appeal filed in trial court. June 28, 1988. The trial court dismissed appellants’ appeal. From the foregoing it can be seen that within thirty days after notice of appeal and designation of the entire record, the appellant contacted the court reporter about amending the designation of record to include less than the entire transcript. The court reporter acknowledged the telephone contact and also that she received a letter confirming the redesignation six days later. The amended designation of record was filed on April 15, 1988, and an appendix thereto was filed on May 16, 1988. The appellants filed the designation of points on May 16,1988, and a motion for an extension of time within which to lodge the record on May 31, 1988. On June 13, 1988, shortly after the original ninety days had expired, the appellees filed a motion to dismiss the appeal. The proper procedure at this point would have been to file a response to the motion for extension of time, objecting to an extension. Incidentally, the motion to dismiss the appeal was filed in the wrong court. Nevertheless it has been treated as if it has been properly filed. The laws and our decisions are basically designed to search for truth and justice. It is not always possible to obtain either of these goals. Although we come close at times, this is not one of them. We have on numerous occasions in recent years held that trial courts are without authority to dismiss an appeal. The majority rely on Rule 3(e) of the Rules of Appellate Procedure and Phillips v. LaValle, 293 Ark. 364, 737 S.W.2d 652 (1987), to support their decision. In Phillips the notice of appeal did not state that the record or transcript had been ordered. Two weeks later the transcript was actually ordered. The reporter informed the appellant that work on the transcript could not be started until March, 1986, about two months after the original notice of appeal. The trial court refused to dismiss the appeal. We also refused to dismiss the appeal, stating: Clearly, Phillips’s counsel acted properly in ordering the transcript and his failure to mention he had ordered it in his notice of appeal in no way delayed this proceeding or in any way frustrated the purpose of Rule 3(e). Our decision in Wise v. Barron, 280 Ark. 202, 655 S.W.2d 446 (1983) controls the situation posed here and dictates the court’s decision, denying La Valle’s motion to dismiss. The court relies heavily on Johnson v. Carpenter, 290 Ark. 255, 718 S.W.2d 434 (1986), wherein we held that trial judges do not have the authority to dismiss an appeal. However, we said, as an afterthought, that this court could treat an appeal from such a motion as if the motion to dismiss the appeal had been filed in this court. However, we denied the motion in Johnson. The majority also relies on Venhaus v. Pulaski County Quorum Court, 291 Ark. 558, 726 S.W.2d 668 (1987). The quote from Venhaus is really on point. The Venhaus opinion stated: However, this court recently announced an absolute rule prohibiting a trial court from ever dismissing an appeal. In Johnson v. Carpenter, 290 Ark. 255, 718 S.W.2d 434 (1986), we explained that “our rules of appellate procedure do not confer on the trial courts the power to dismiss appeals. Those rules . . . are for this court to apply.” We held that the chancellor erred in dismissing Venhaus’ appeal. The clear holding in Venhaus was that trial courts cannot dismiss an appeal. The dicta in Johnson was not observed in the Venhaus opinion. The majority opinion also relies on Hudson v. Hudson, 277 Ark. 183, 641 S.W.2d 1 (1982). In Hudson the notice of appeal did not state that the transcript had been ordered. The notice of appeal was filed on September 24, 1981, and it was not until December 7,1981, after a motion to dismiss had been filed by the appellee, that appellant ordered the transcript from the reporter. The Hudson opinion clearly stated that there had not been substantial compliance with Rule 3(e). In disposing of the case this court stated: The provision for ordering the transcript under Rule 3(e) has been construed to be satisfied by substantial compliance, provided the appellee has not been prejudiced or misled by the failure to strictly comply with the rule. Brady v. Alken, Inc., 273 Ark. 147, 617 S.W.2d 358 (1981); Davis v. Ralston Purina Company, 248 Ark. 14, 449 S.W.2d 709 (1970). However, we stated in Brady, supra, that: Our view is that if for any reason counsel are not able to state in the notice of appeal that the transcript or portions of it have been ordered the proper practice would be for the appropriate explanation to be included in the notice of appeal. 277 Ark. 184. In Brady v. Alken, supra, we stated: Under prior case law, the question of whether an appeal should be dismissed for want of strict compliance with the statutes and rules turned on whether the appellee was prejudiced by the irregularity. Davis v. Ralston Purina Co., 248 Ark. 14, 449 S.W.2d 709 (1970); Pine Bluff National Bank v. Parker, 253 Ark. 966, 490 S.W.2d 457 (1973); Harbor v. Campbell, 235 Ark. 492, 360 S.W.2d 758 (1962). Since the purpose of the Rules of Appellate Procedure was basically to revise and condense prior statutory law, and the Rules were adopted for the purpose of expediting appeals, it appears that prior cases would be persuasive in this matter. In Davis v. Ralston Purina Co. we stated: . . . The filing of a notice of appeal is jurisdictional, but irregularities in the other procedural steps . . . are merely grounds for such action as this court deems appropriate. In the present case we do not find that the irregularity in any manner prejudiced or misled the appellee. Without unduly prolonging this dissent I wish to point out that there is no evidence of prejudice to the appellees or any party in this case. There is no question but that the appellants substantially complied with our rules. Therefore, the appeal should not be dismissed.